POEEEY, J.
(dissenting). I cannot agree with the majority opinion in this case. The action is brought to recover on a note executed by defendant John Wright. When the action was commenced) plaintiff had in its possession a certain note for $20,000, payable to the defendant Anna Wright, which plaintiff was holding as security for an obligation she was owing to' plaintiff. It is alleged in the complaint that this nóte .was owned jointly by defendants, but was made payable to Anna Wright as a matter.of convenience, and plaintiff asks’the court to award'it a lien on'said note to- the extent of the. amount of John Wright’s indebtedness to plaintiff. '
One of the grounds on which appellant seeks' a reversal is insufficiency of the evidence to support the findings and judgment, and on this ground alone the judgment ought to be reversed. The note on its face is payable to Anna Wright. This- -makes her, prima facie, the unqualified owner thereof,- arid casts upon' respondent the burden of proving that John Wright is' a part owner. Blake v. Gunderson et al (S. D.) 196 N. W. 653. The only *93evidence offered by respondent to over come the presumption that appellant is the sole owner of the note is that the note was given pursuant to a contract for the sale by -defendants of three quarter-' sections of land. The land was to- be paid for by the assumption of certain incumbrances thereon, by a certain amount of cash to be paid at the time of the conveyance, and a note (the one in ques-. tion) for $20,000. The contract was- executed by defendants jointly, and the payments, including said note, were to be made to them jointly. -But when the transaction was completed, defendant John Wright took all the cash that was paid and permitted Anna Wright to take the note for the deferred payment of $20,000 as her part of the proceeds of the sale. These facts are in no wise disputed by any evidence in the record. In fact the transaction took place in plaintiff’s b-anlc and was conducted by the officers of the bank, and they were fully advised of the reason why the note was made payable to Ajnna Wright individually instead of to 'Anna Wright and John Wright jointly. It is plain from all the circumstances in the case that John Wright consented to making the note payable to Anna Wright. Whether this was because she was actually entitled to that amount of the proceeds of the sale, o-r whether John Wright made her a. present of it is not material. This note was executed on- the 1st day of March, 1920, while the note sued on in this action was not executed until the 21st day of October, 1920, six months after the $20,000 note had been given to Anna Wright. It is not claimed that, at the time of the execution o-f the note sued on in this action, or at any timle, -John Wright claimed to own an interest in the $20,000 note, or that respondent believed he had an interest' therein, nor that credit was extended to him because of a belief that the owned an interest therein-. Moreover, it appears from the record that at the time this note was given to Anna Wright, John Wright was solvent and had a right to do with his property, assuming that it was his, as he pleased.
It is -claimed by respondent that the note sued on in this action was given for a prior existing debt due from John Wright to respondent, but I cannot see how this is material, because, as before stated, at the time, and after the $20,000 note was- given, John Wright was solvent-and had more-actual cash on deposit at one time in respondent’s bank than the amount of - the note ■ sued on.
*94The evidence does not -warrant the inference that Anna W'right is not the sole owner of the $20,000 note, and the judgment ought to ¡be reversed.
DILLO'N, J., concurs in dissent.
Note. — Reported in 196 N. W. 300. See, H.eadnote (1), American Key-Numbered Digest, Appeal and error, Key-No. 931(6), 4 C. J. Secs. 2726, 2982; (2) Appeal and error, Key-No. 1504(1), 4 C. J. Sec. 3004; (3) Appeal and error, Key-No. 1054(2), 4 C. J. Sec. 3004; (4) Evidence, Key-No. 471(26), 22 -C. J. Sec. 619; (5) Evidence, Key-No. 689, 23 C. J. Sec. 1779, Trial, 38 Cyc. 1520; (6) Appeal and error, Key-No. 1005(1), 4 C. J. Sec. 2839.